[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                            No. 05-11495               DECEMBER 7, 2005
                       Non-Argument Calendar           THOMAS K. KAHN
                                                           CLERK
                      ________________________

              D. C. Docket No. 04-01848-CV-ORL-22-KRS

HERMAN WILLIAMS,



                                                  Petitioner-Appellant,

                                versus

RANDALL BRYANT,
SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,


                                                  Respondents-Appellees.
                      ________________________

              Appeal from the United States District Court
                   for the Middle District of Florida
                     _________________________

                           (December 7, 2005)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:
       Herman Williams, a Florida prisoner proceeding pro se, appeals the

dismissal without prejudice of his habeas corpus petition, brought pursuant to 28

U.S.C. § 2254, for failure to pay a partial filing fee. On appeal, Williams argues

that because the district court was aware that he did not have the financial ability to

pay the partial filing fee, it erred by dismissing his § 2254 without prejudice. He

further argues that the district court violated his due process, equal protection, and

First Amendment rights by denying him access to the court “because he is poor.” 1

Williams asks us to grant him leave to proceed in forma pauperis (“IFP”) and

remand this case in order for the district court to rule on the merits of his § 2254

petition.

       We review a district court’s order dismissing an action for failure to comply

with local rules for an abuse of discretion. Kilgo v. Ricks, 983 F.2d 189, 192 (11th

Cir. 1993). Rule 4.07 of the Local Rules of the Middle District of Florida provides

that a district court may enter an order “that [a] party seeking leave to proceed

[IFP] shall pay a stated portion of the Clerk’s and/or Marshal’s fees within a

prescribed time, failing which the action may be dismissed without prejudice.”



       1
          The scope of this appeal is limited to the issue upon which the certificate of appealability
(“COA”) was granted. See Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998). We
granted the COA on the following issue: “[w]hether the district court erred in dismissing appellant’s
habeas petition without prejudice for failure to pay the partial filing fee.” Accordingly, we will not
discuss Williams’s due process and equal protection claims.

                                                  2
M.D. Fla. R. 4.07(a). Local Rule 4.07 specifically references Local Rule 4.14,

which provides that, “[i]n proceedings instituted [IFP] under [§] 2254 . . ., the

Court may order, as a condition to allowing the case to proceed, that the Clerk’s

and Marshal’s fees be paid by the petitioner if it appears that he has $25.00 or more

to his credit . . . in any account maintained for him by custodial authorities.” M.D.

Fla. R. 4.14(b).

       The district court ordered Williams to pay a partial filing fee without first

determining, under Local Rule 4.14(b), whether he had $25 in his prison account, a

prerequisite to the court’s authority to order him to pay a filing fee. A review of

Williams’s prison account statement demonstrates that he did not have $25 in his

prison account at the time when he filed his § 2254 petition. Because the district

court lacked the authority under its local rules to order Williams to pay a partial

filing fee, the district court abused its discretion by dismissing Williams’s § 2254

petition for failure to pay the partial filing fee.

       VACATE AND REMANDED.




                                              3